RENDERED: OCTOBER 30, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0873-MR


TERRY CHARLES MARSHALL                                              APPELLANT



                APPEAL FROM MAGOFFIN CIRCUIT COURT
v.             HONORABLE DWIGHT S. MARSHALL, JUDGE
                        ACTION NO. 12-CI-00109



PEGGY LOUVENIA MARSHALL                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, JONES, AND KRAMER, JUDGES.

JONES, JUDGE: The Appellant, Terry Charles Marshall (“Terry”), appeals from

the Magoffin Circuit Court’s order denying his motion for miscellaneous relief

regarding certain personal property and furnishings the Appellee, Peggy Louvenia

Marshall (“Peggy”), requested pursuant to the parties’ Separation and Property

Settlement Agreement as incorporated by reference into the circuit court’s final
decree of dissolution. Having reviewed the record and being otherwise sufficiently

advised, we affirm.

                                      I. BACKGROUND

               Terry and Peggy were married on August 6, 1977, in Mingo County,

West Virginia. During their lengthy marriage, the parties acquired a substantial

amount of real and personal property, including two fully furnished homes of

considerable size. The larger home is located at 1150 Delong Lane, Lexington,

Kentucky (“Delong property”). The other home is located at 425 Kentucky Street,

Salyersville, Kentucky (“Kentucky Street property”).

               In April of 2012, Terry petitioned for dissolution of the parties’

marriage. After years of highly contentious litigation, and with both parties

represented by counsel, the parties entered into a Separation and Property

Settlement Agreement (“Agreement”). Both parties signed the Agreement. The

Agreement was found to not be unconscionable by the circuit court and was

incorporated by reference into the circuit court’s final decree of dissolution entered

on September 12, 2018.

               Pursuant to Paragraph 7 of the Agreement, Terry was awarded both

homes.1 Paragraph 8 of the Agreement, which addresses division of the parties’



1
 Peggy’s release of her interest in the Delong property was contingent on her receipt of a
$5,500,000.00 payment from Terry.

                                               -2-
personal property and belongings, including the furniture and related items in the

parties’ two homes, is at the heart of this appeal. It states:

             8. PERSONAL PROPERTY. The parties are each
             awarded his or her personal belongings, including but not
             limited to clothing, jewelry, luggage, memorabilia, and
             hand bags. [Terry] currently has possession of [Peggy’s]
             clothing and personal belongings maintained at the
             Kentucky Avenue property and said items shall be
             delivered to [Peggy] at the address directed by her within
             30 days of entry of this Agreement, pursuant to the terms
             set forth by this Court by Order entered July 17, 2015.
             Husband has remaining clothing and personal items at
             the Delong Lane property and he shall be awarded those
             items. [Peggy] shall be entitled to retrieve any remaining
             clothing or personal items from the Kentucky Avenue
             property within 30 days of entry of this Agreement. The
             parties agree to cooperate in scheduling an agreed upon
             time to retrieve their various items.

             Wife shall be entitled to choose furnishings, household
             goods, and accessories from 1150 Delong Lane,
             Lexington, Kentucky and 425 Kentucky Street,
             Salyersville, Kentucky to furnish her new residence.
             These items shall include but not be limited to the
             rooster chest, Kitchen Aid mixer, dishes, cookbooks,
             bedroom furniture, secretary desk, sofas, tables, chairs,
             lamps, and various accessories. Wife shall provide a list
             of the items she will remove and provide same to
             Husband’s counsel within 10 days from the date of this
             Agreement. Any items remaining will be the sole
             property of husband.

(Emphasis added.)




                                           -3-
             Pursuant to Paragraph 8 of the parties’ Agreement, on or about

September 17, 2018, Peggy provided Terry a six-page, itemized list of furnishings

and accessories that she wanted to remove from the two residences. The list was

divided into two sections, one for the Delong property and one for the Kentucky

Street property. The sections were further broken down by the specific item(s) and

the rooms where those items were located.

             With respect to the Delong property, Peggy identified items from the:

(1) upstairs storage room; (2) downstairs master; (3) family room; (4) pantry; (5)

upstairs master; (6) bar; (7) downstairs bedroom; (8) first-floor living room; (9)

billiards room; (10) lower-level media room; (11) dining hallway; (12) entrance

hall; (13) office; (14) third upstairs bedroom; (15) area near the garage; (16)

kitchen dining area; (17) front right upper hallway; (18) their son Terence’s

bedroom; (19) connector hall to the ping-pong room; (20) patio; (21) powder

room; (22) kitchen washroom; (23) top landing; and (24) room over the garage.

The items included several pieces of large furniture, rugs, lamps, framed artwork,

nine television sets, a treadmill, and numerous home décor items such as

candlesticks, vases, and mirrors. With respect to the Kentucky Street property,

Peggy identified items from the: (1) sunroom; (2) master bedroom; (3) formal

sitting room; (4) side door entrance; (5) formal dining room; (6) pool house; (7)

bedroom hallway; and (8) main entry. The items from these rooms included


                                         -4-
miscellaneous jewelry, collectibles, china, and quilts as well as a few pieces of

furniture (secretary desk, hall coat tree, and a television cabinet).

             Upon receipt of Peggy’s itemized list, Terry filed a motion with the

circuit court seeking to compel Peggy to “provide a list of personal property that is

consistent with the parties’ Agreement.” Terry asserted the list Peggy submitted

was overinclusive and exceeded the scope of the parties’ intentions as expressed in

Paragraph 8 of their Agreement. Terry maintained that emails exchanged between

the parties’ counsel on August 8, 2018, demonstrate that Paragraph 8 was intended

to allow Peggy to select a variety of items to furnish her new home, and did not

entitle her to take whatever she desired from the two residences. Terry explained

that as part of the negotiated agreement, it was understood and agreed between the

parties that the items that Peggy was entitled to take would generally include: two

bedroom suites, a couple of sofas, tables, and chairs, the stands in the foyer of the

Delong property that hold the silk flowers, as well as a desk and a dresser from the

Kentucky Street property. According to Terry, while the email exchanges

contemplated that the specific property to be awarded to Peggy from the residences

was supposed “to be identified on an exhibit in the settlement agreement,” this was

not done because the purpose of Paragraph 8 was to allow Peggy to select

furnishing appropriate for her new residence and, at the time the parties executed

the Agreement, Peggy had not yet found a new residence for herself.


                                          -5-
             Peggy responded that the emails were part of the preliminary

negotiations between the parties and should not be considered by the circuit court.

She argued the Agreement was unambiguous insomuch as it was clear that Peggy

was allowed to select whatever items she desired from the two residences to

furnish her new residence so long as she provided Terry with an itemized list prior

to removing the items.

             On January 17, 2019, the circuit court denied Terry’s motion.

Therein, the circuit court found that “the listing of items provided by [Peggy] on

September 17, 2018 . . . is consistent with the terms of the agreement, and

therefore, [Peggy] is entitled to all items, as requested in her listing of personal

property and furnishings.” Thereafter, Terry filed a motion to alter, amend, or

vacate the order, or in the alternative for additional findings. The circuit court

refused to alter its ultimate conclusion; however, as requested, it amended its prior

order to include additional findings as follows:

             “The Court having heard arguments from counsel
             regarding the review of extrinsic or parole evidence to
             support the Petitioner’s position that there is more than
             one interpretation of [the] agreement set forth in
             Paragraph 8 of the Separation and Property Settlement
             Agreement, titled PERSONAL PROPERTY; this Court
             finds that there is only one reasonable interpretation of
             the language within said agreement. The Settlement
             Agreement states, “Wife shall be entitled to choose
             furnishings, household goods, and accessories from 1150
             Delong Lane, Lexington[,] Kentucky and 425 Kentucky
             Street, Salyersville[,] Kentucky to furnish her new

                                          -6-
                residence. These items shall include but not be limited to
                the rooster chest, Kitchen Aid mixer, dishes, cookbooks,
                bedroom furniture, secretary desk, sofas, tables, chairs,
                lamps, and various accessories. Wife shall provide a list
                of the items she will remove and provide same to
                Husband’s counsel within 10 days from the date of this
                Agreement. Any items remaining shall be the sole
                property of Husband.” Therefore, it is determined by this
                Court that the language in the agreement clearly does not
                restrain [Peggy] from her choices of furnishings,
                household goods and accessories as argued by [Terry]
                and no extrinsic or parol evidence need be considered for
                the purposes of interpretation of the agreement pursuant
                to KRE[2] 408.

Record (“R.”) at 338-39.

                This appeal followed.

                                  II. STANDARD OF REVIEW

                A property settlement agreement, as incorporated into a decree of

dissolution of marriage, is a contract. See Wagner v. Wagner, 563 S.W.3d 99, 103

(Ky. App. 2018); see also KRS3 403.180(5); Money v. Money, 297 S.W.3d 69, 71

(Ky. App. 2009). “The interpretation of a contract is a matter of law and is

reviewed by the Court de novo.” McMullin v. McMullin, 338 S.W.3d 315, 320

(Ky. App. 2011).




2
    Kentucky Rules of Evidence.
3
    Kentucky Revised Statutes.

                                           -7-
                                    III. ANALYSIS

              “The primary object in construing a contract or compromise

settlement agreement is to effectuate the intentions of the parties.” Cantrell

Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384 (Ky. App. 2002). Where

a contract’s terms are plain, the court must assign to them their ordinary meaning

and enforce the contract as written. See Bryan v. Massy-Ferguson, Inc., 413
S.W.2d 891, 893 (Ky. 1966). “Any contract or agreement must be construed as a

whole, giving effect to all parts and every word in it if possible.” City of Louisa v.

Newland, 705 S.W.2d 916, 919 (Ky. 1986). If the terms of a contract are not

ambiguous, the court may not resort to extrinsic or parol evidence. Frear v. P.T.A.

Industries, Inc., 103 S.W.3d 99, 106 (Ky. 2003).

                   Where a contract is ambiguous or silent on a vital
             matter, a court may consider parol and extrinsic evidence
             involving the circumstances surrounding execution of the
             contract, the subject matter of the contract, the objects to
             be accomplished, and the conduct of the parties. Absent
             an ambiguity in the contract, the parties’ intentions must
             be discerned from the four corners of the instrument
             without resort to extrinsic evidence.

Cantrell Supply, Inc., 94 S.W.3d at 385 (citations omitted).

             Thus, our first task is to determine whether Paragraph 8 of the parties’

Agreement is ambiguous. “A contract is ambiguous if a reasonable person would

find it susceptible to different or inconsistent[, yet reasonable,] interpretations.” Id.

To determine whether ambiguity exists, we look at the language in the contract.

                                          -8-
“[A]n otherwise unambiguous contract does not become ambiguous when a party

asserts—especially post hoc, and after detrimental reliance by another party—that

the terms of the agreement fail to state what it intended.” Frear, 103 S.W.3d at

107.

             Having reviewed the Agreement, we agree with the circuit court that it

is not ambiguous. While the Agreement lists a few specific items of property, it is

clear that Peggy was not limited to only these items. The Agreement listed three

broad categories of items Peggy was allowed to select from the parties’ two

residences: furnishings, household goods, and accessories. The only limitations

the Agreement placed on Peggy was that items selected from these categories must

be used by Peggy for the purpose of furnishing her new residence and that she had

to provide Terry a listing of the items within a set amount of time. Any items not

selected by Peggy for her new residence within that set period of time would

automatically become Terry’s sole property.

             What the parties discussed prior to execution of the Agreement is of

no consequence in the face of this clear and unambiguous language. Dotson v.

Dotson, 523 S.W.3d 441, 444 (Ky. App. 2017). “It is presumed that the written

agreement is final and complete and that all prior negotiations between the parties

have either been abandoned or incorporated into the final written instrument.”

New Life Cleaners v. Tuttle, 292 S.W.3d 318, 322 (Ky. App. 2009) (citation


                                        -9-
omitted). Had Terry desired to limit Peggy’s choice to certain items, to a specific

quantity of items, or to a set total value, he could have done so by including such

terms in the Agreement. He did not do so. Instead, the Agreement unambiguously

gave Peggy a specific period of time to select and list whatever items she desired

from the two residences for the purpose of furnishing her new home. There is no

other reasonable interpretation of the Agreement. Since the Agreement is not

ambiguous on its face, the circuit court did not err in refusing to consider the email

exchanges between the parties’ counsel to limit Peggy’s ability to select items from

the residences. See Hoheimer v. Hoheimer, 30 S.W.3d 176, 178 (Ky. 2000).

                                 IV. CONCLUSION

             For the foregoing reasons, the judgment of the Magoffin Circuit Court

is AFFIRMED.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 David J. Guarnieri                        Martha A. Rosenberg
 Lexington, Kentucky                       Lexington, Kentucky




                                         -10-